Case 1:20-cv-11266-WGY Document5 Filed 09/23/20 Page 1of5

' z

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

PATRICIA KANE,
Plaintiff,
C.A. No. 20-11266-WGY

Vv.

MASS GENERAL HOSPITAL,

eee eee eee ee et

Defendants.

ORDER

 

September 23, 2020
YOUNG, D.J.

On July 2, 2020, pro se litigant Patricia Kane filed a one-
page complaint [ECF #1] against Massachusetts General Hospital
challenging the involuntary administration of psychotropic
medication to her. A subsequent motion [ECF #4] indicates that
involuntary commitment proceedings against Kane are pending.
For the reasons stated below, the Court orders that this action
be dismissed based on Younger abstention.

I. BACKGROUND

In Kane’s short pleading, she states that she is bringing
claims under 42 U.S.C. § 1983 for “Violation of Procedural Due
Process,” “Violation of Patients [sic] Liberty Interests,” and
“Involuntary injection of antipsychotic medication.” Kane

includes 125 pages of case law with her complaint.
Case 1:20-cv-11266-WGY Document 5 Filed 09/23/20 Page 2 of 5
" !

Kane filed her action without paying the $400 filing fee or
filing a motion for leave to proceed in forma pauperis. On
August 27, 2020, the Court entered an order [ECF #3] requiring
her to resolve the fee by paying it or filing a motion for leave
to proceed in forma pauperis. The Court warned Kane that
failure to comply with the order within 21 days could result in
dismissal of the case without prejudice.

The Clerk mailed a copy of this order and a blank
Application to Proceed in District Court Without Prepaying Fees
or Costs to Kane at the Barre, Vermont post office box address
she had provided on her complaint. However, based on the return
address on the envelope in which she mailed her complaint to the
Court, it appears that Kane was at McLean Hospital in Belmont,
Massachusetts when she mailed her complaint. Kane has not
responded to the filing fee order, but it is possible she never
received it.

On August 31, 2020, Kane filed a document entitled
“Involuntary Commitment & Medication Issues to Be Acclaimed &
Motions for Injunctive Relief - & Habeas Corpus” [ECF # 4]. At
the top of this document is a reference to “Docket: 2052MH0149”
and “Hearing of 7/9/20." Id. at 1. In this succinct document,
Kane asserts that multiple errors of constitutional magnitude
eccurred during a commitment proceeding concerning herself,

including the wrongful delegation of medical decisions to a

2
Case 1:20-cv-11266-WGY Document5 Filed 09/23/20 Page 3 of 5

y ,

psychiatric nurse practitioner, the perjurious and biased
testimony of the nurse practitioner, the lack of competent
representation, the refusal of the state court to hear relevant
testimony, and the lack of danger of imminent harm by Kane (or
any other emergency) that would justify her involuntary
commitment and involuntary medication. Kane states that she
seeks habeas relief and “relief from involuntary
unconstitutional medication and unconstitutional commitment.”
Id. at 4.3
II. DISCUSSION

Upon review of the complaint and emergency motion, the
Court will bypass the issue of the filing fee and instead
abstain from exercising jurisdiction over the merits of this
action. ‘Abstention is a devise designed to facilitate the
side-by-side operation of federal and state courts, balancing
their respective interests in the spirit of comity.” Coggeshall
v. Mass. Bd. of Registration of Psychologists, 604 F.3d 658, 664
(lst Cir. 2010). “Except in the most extraordinary cases, a
federal court must presume that state courts, consistent with
the imperatives of the Supremacy Clause, see U.S. Const.
art. VI, are fully competent to adjudicate federal

constitutional and statutory claims properly presented by the

 

1 Under Kane’s signature at the end of this document, she
provides an address at McLean Hospital. See id.

3
Case 1:20-cv-11266-WGY Document5 Filed 09/23/20 Page 4 of5

parties.” Casa Marie, Inc. v. Super. Ct., 988 F.2d 252, 262
(lst Cir. 1993) (footnote omitted). Under Younger abstention,
see Younger v. Harris, 401 U.S. 37 (1971), “a federal court must

abstain from hearing a case if doing so would ‘needlessly
inject’ the federal court into ongoing state proceedings.”
Coggeshall, 604 F.3d at 664 (quoting Brooks v. N.H. Supreme Ct.,
80 F.3d 633, 637 (1st Cir. 1996)). Younger abstention is even
appropriate where litigants “claim violations of important
federal rights,” In re Justices of Superior Ct. Dept. of Mass.
Trial Ct., 218 F.3d 11, 17 (1st Cir. 2000), as long as the
federal claims can be “raised and resolved somewhere in the
state process,” Maymdéd-Meléndez v. Alvarez-Ramirez, 364 F.3d 27,
36 (lst Cir. 2004) (emphasis added).

Here, the Court would “needlessly inject” itself ina
pending state proceeding if it were to consider Kane’s claims.
The Court has no reason to believe that Kane will not have an
opportunity to raise all pertinent issues within the state court
system, whether in front of the trial court or on appeal.

III. CONCLUSION

Accordingly, the Court orders that this action be DISMISSED
without prejudice on the ground of Younger abstention. In light
of the dismissal, the pending motions shall be terminated as

moot.
Case 1:20-cv-11266-WGY Document5 Filed 09/23/20 Page 5of5

The Clerk shall send a copy of this order to Kane at the
Belmont, Massachusetts and Barre, Vermont addresses she has
provided.

SO ORDERED.

 
   

WILLIAM G.
UNITED STATES DYSTRICT JUDGE
